Citation Nr: 0923069	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a right leg 
disability.  The Board remanded this claim for additional 
development in October 2008.  


FINDING OF FACT

The Veteran's diagnosed right leg disability first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current right leg disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

As an initial matter, the Board notes that the claim for 
entitlement to service connection for a right leg disability 
was remanded in October 2008 for a VA examination.  However, 
the Veteran did not report to his December 2008 VA 
examination.  As a result, the Board must come to a 
determination solely on the basis of information included in 
the record.  38 C.F.R. § 3.655 (2008).  The Board reminds the 
Veteran that the duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

Service medical records show that in January 1966, the 
Veteran was treated for blunt trauma to the right medial sub 
genu area.  An x-ray revealed no fracture.  Examination 
revealed full range of motion with tenderness over the upper 
tibia but no joint tenderness.  The physician diagnosed a 
contusion.  On separation examination in October 1967, the 
Veteran made no complaints regarding his right leg, and his 
lower extremities were found to have no abnormalities.  Since 
the Veteran's right leg was found to be within normal limits 
at separation and there was only one recorded complaint 
during an approximate two-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
right leg disability.  38 C.F.R. § 3.303(b).

Post-service VA medical records dated in April 2006 and June 
2006 show that the Veteran received treatment for right knee 
pain and right knee arthritis.  A June 2006 x-ray revealed 
degenerative changes of the right knee.  At no time did any 
treating provider relate the Veteran's right knee disability 
to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current right leg disability.  There is no competent medical 
opinion of record relating the Veteran's right leg disability 
to his service or any event in service.  In addition, no 
arthritis or any other leg disability was diagnosed within 
one year after separation from service, so presumptive 
service connection for a right leg disability is not 
warranted.    

The Veteran contends that his current right leg disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's right leg disability is in April 2006, 
approximately 39 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's right leg disability 
developed in service or is due to any event or injury in 
service.  Therefore, the Board concludes that the right leg 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005; a rating 
decision in November 2005; a statement of the case in July 
2006; and a supplemental statement of the case in April 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also made an attempt to obtain a medical 
examination in relation to this claim, but the Veteran did 
not report to the examination.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for a right leg disability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


